Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT, effective as of May 28, 2014, between SUMMIT HOTEL
PROPERTIES, INC., a Maryland corporation (the “Company”), and CRAIG J.
ANISZEWSKI (the “Executive”), recites and provides as follows:

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to employ the Executive to devote substantially all
of the Executive’s business time, attention and efforts to the business of the
Company and to serve as the Executive Vice President and Chief Operating Officer
of the Company; and

 

WHEREAS, the Executive desires to be so employed on the terms and subject to the
conditions hereinafter stated.

 

NOW, THEREFORE, in consideration of the premises and mutual obligations
hereinafter set forth, the parties agree as follows:

 

1.                                      RECITALS.  The above recitals are
incorporated by reference herein and made a part hereof as set forth verbatim.

 

2.                                      EMPLOYMENT.  The Company shall employ
the Executive, and the Executive agrees to be so employed, in the capacity of
the Company’s Executive Vice President and Chief Operating Officer to serve for
the Term (as hereinafter defined) hereof, subject to earlier termination as
hereinafter provided.

 

3.                                      TERM.  The Initial Term of the
Executive’s employment hereunder (the “Initial Term”) shall be for a period of
one (1) year commencing on May 28, 2014 (the “Effective Date”), and continuing
until May 27, 2015.  If neither the Company nor the Executive has provided the
other with written notice of an intention to terminate this Agreement at least
thirty (30) days before the end of the Initial Term (or any subsequent renewal
period), this Agreement will automatically renew for a twelve (12) month
period.  For purposes of this Agreement, the word “Term” means the Initial Term
and any renewal period pursuant to the preceding sentence and any extension
pursuant to clause (ii) of the following sentence.  Notwithstanding the
preceding sentences (i) this Agreement may be terminated earlier as provided
herein and (ii) if a Control Change Date (as defined in Section 11 of this
Agreement) occurs during the Term, then the Term shall not end before the first
anniversary of the Control Change Date or the date this Agreement is terminated
earlier as provided herein.

 

4.                                      SERVICES.  The Executive shall devote
substantially all of the Executive’s business time, attention and effort to the
Company’s affairs.  The Company further agrees that the Executive may engage in
civic and community activities and endeavors provided that such activities do
not interfere with the performance of the Executive’s duties hereunder.  The
Executive shall have full authority and responsibility for formulating policies
and administering the Company in all respects, subject to the general direction,
approval and control of the Company’s President and Chief Executive Officer.

 

--------------------------------------------------------------------------------


 

5.                                      COMPENSATION.

 

(a)                                 Base Salary.  During the Term, the Company
shall pay the Executive an annual Base Salary equal to Three Hundred Fifty
Thousand Dollars ($350,000), subject to any increases approved by the Board of
Directors (the “Board”) or its Compensation Committee (the “Committee”).  Such
Base Salary shall be paid in accordance with the Company’s payroll schedule. 
Any increase in Base Salary shall not serve to limit or reduce any other
obligations to the Executive under this Agreement.

 

(b)                                 Annual Bonus.  In addition to the
Executive’s annual Base Salary, for performance in each calendar year during the
Term, the Executive shall have the opportunity to earn an Annual Bonus.  The
Annual Bonus shall be earned and payable to the extent that predetermined
individual and/or corporate goals established by the Committee are achieved and
any other requirements prescribed by the Committee, at the time the performance
goals are established, are satisfied.  Subject to the satisfaction of any
requirements described in the preceding sentence, the Annual Bonus that will be
earned on account of achieving a “target” level of performance (as established
by the Committee) shall not be less than seventy-five percent (75%) of the
Executive’s then current Base Salary.  Any Annual Bonus that is earned pursuant
to the preceding sentence shall be paid in a single lump sum payment no later
than March 15 following the calendar year in which the Annual Bonus is earned.

 

6.                                      BENEFITS.  The Company agrees to provide
the Executive with the following benefits:

 

(a)                                 Vacation.  The Executive shall be entitled
each calendar year to a vacation, during which time the Executive’ compensation
shall be paid in full.  The time allotted for such vacation shall be an
aggregate of four (4) weeks.  In the year the Executive terminates employment,
the Executive shall be entitled to receive a prorated paid vacation based upon
the amount of time that the Executive has worked during the year of
termination.  In the event that the Executive has not taken all of the vacation
time computed on a prorated basis, the Executive shall be paid, at the
Executive’s regular rate of Base Salary, for unused vacation.  In the event
Executive has taken more vacation time than allotted for the year of
termination, there shall be no reduction in compensation otherwise payable
hereunder.

 

(b)                                 Employee Benefits.  During the Term, the
Executive and/or the Executive’s family, as the case may be, shall be eligible
to participate in all Company employee benefit plans in which other executive
level employees of the Company and/or the members of their families, as the case
may be, are eligible to participate including, but not limited to, any
retirement, pension, profit-sharing, insurance, or other plans which may now be
in effect or which may hereafter be adopted by the Company.  Regarding life
insurance, the Executive shall have the right to name the beneficiary of such
life insurance policy.

 

(c)                                  Equity Plan Participation.  The Executive
shall be eligible to participate in the Company’s 2011 Equity Incentive Plan and
any subsequent equity incentive plan established during the Term and shall
receive awards, in such amounts and subject to such terms, as determined by the
Committee.

 

2

--------------------------------------------------------------------------------


 

7.                                      EXPENSES.  The Company recognizes that
the Executive will have to incur certain out-of-pocket expenses related to the
Executive’s services and the Company’s business, and the Company agrees to
promptly reimburse the Executive for all reasonable expenses necessarily
incurred by the Executive in the performance of the Executive’s duties to the
Company upon presentation of a voucher or documentation indicating the amount
and business purposes of any such expenses.  These expenses include, but are not
limited to, travel, meals and entertainment.  Expenses that are reimbursable to
the Executive under this Section 7 shall be paid to the Executive in accordance
with the Company’s expense reimbursement policy but in no event later than
March 15 following the calendar year in which the expense is incurred.

 

8.                                      TERMINATION.

 

(a)                                 Grounds.  This Agreement shall terminate in
the event of the Executive’s death.  In the case of the Executive’s Disability,
the Company may elect to terminate the Executive’s employment as a result of
such Disability.  The Company also may terminate the Executive’s employment
pursuant to a Termination With Cause or a Termination Without Cause.  Finally,
the Executive may terminate the Executive’s employment with the Company pursuant
to either a Voluntary Termination or a Voluntary Termination for Good Reason. 
For purposes of this Agreement, the terms Disability, Voluntary Termination,
Voluntary Termination for Good Reason, Termination With Cause and Termination
Without Cause are defined in Section 11 of this Agreement.

 

(b)                                 Notice of Termination.  Any termination by
the Company or the Executive (other than upon death) shall be communicated by
Notice of Termination to the Executive or the Company, as applicable.  For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon and the specific ground for termination; (ii) sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for such
termination; and (iii) the date of termination in accordance with
Section 8(c) below.

 

(c)                                  Date of Termination.  For the purposes of
this Agreement, “Date of Termination” means (i) if the Company intends to treat
the termination as a termination based upon the Executive’s Disability, the
Executive’s employment with the Company shall terminate effective on the
thirtieth day after the date of the Notice of Termination (which may not be
given before the Executive has been absent from work on account of a physical or
mental illness or physical injury for at least one hundred fifty (150) days)
provided that, before such date, the Executive shall not have returned to the
performance of the Executive’s duties with or without reasonable accommodation;
(ii) if the Executive’s employment is terminated by reason of Death, the Date of
Termination shall be the date of death of the Executive; (iii) if the
Executive’s employment is terminated by reason of Voluntary Termination, the
Date of Termination shall be thirty (30) days from the date of the Notice of
Termination (and the Executive shall be deemed to have terminated employment by
Voluntary Termination if the Executive voluntarily refuses to provide
substantially all the services described in Section 4 hereof for a period
greater than four (4) consecutive weeks, excluding periods in which the
Executive is not performing services on account of vacation in accordance with
Section 6(a) hereof and periods in which the Executive is not performing
services on account of the Executive’s illness or injury or the illness or
injury of a member of the Executive’s immediate family or an approved leave
under the Family and

 

3

--------------------------------------------------------------------------------


 

Medical Leave Act, if applicable); in such event, the Date of Termination shall
be the day after the last day of such four-week period; (iv) if the Company
intends to treat the termination as a Termination With Cause, the Company shall
provide the Executive written notice of such grounds for termination and the
Executive shall have, to the extent provided in Section 11(j), the period
specified in Section 11(i) to cure such cause to the reasonable satisfaction of
the Board, failing which, the Date of Termination shall be the end of the
applicable cure period; (v) if the Executive’s employment is terminated by
reason of Voluntary Termination for Good Reason, the Date of Termination shall
be thirty (30) days after the end of the thirty (30) day cure period or (vi) if
the Executive’s employment is terminated by a Termination Without Cause, the
Date of Termination shall be thirty (30) days from the Notice of Termination.

 

9.                                      COMPENSATION UPON TERMINATION WITH
CAUSE, VOLUNTARY TERMINATION, DEATH OR DISABILITY.  This Section 9 applies in
the event that the Executive’s employment ends upon a Termination With Cause, a
Voluntary Termination, death or Disability or any reason other than a
Termination Without Cause or a Voluntary Termination With Good Reason.  In any
of those events, the Executive (or the Executive’s estate in the event of the
Executive’s death) shall be entitled to receive the Standard Termination
Benefits.  The Standard Termination Benefits are the benefits or amounts
described in the following subsections (a) and (b):

 

(a)                                 The Executive shall be entitled to receive
any compensation (including Base Salary and Annual Bonus and accrued but unused
vacation) that is earned prior to the Date of Termination but that remains
unpaid as of the Date of Termination, which shall be paid in a single cash
payment within six (6) days of the Date of Termination.

 

(b)                                 The Executive shall be entitled to receive
any benefits due the Executive under the terms of any employee benefit plan
maintained by the Company and under the terms of any option, restricted stock or
similar equity award; which benefits shall be paid in accordance with the terms
of the applicable plan and any award agreement between the Executive and the
Company.

 

Except for the Standard Termination Benefits, the Executive shall not be
entitled to receive any compensation after the Date of Termination on account of
a Termination With Cause, a Voluntary Termination, death, Disability or any
reason other than a Termination Without Cause or a Voluntary Termination With
Good Reason.

 

10.                               COMPENSATION UPON TERMINATION WITHOUT CAUSE OR
VOLUNTARY TERMINATION WITH GOOD REASON.  This Section 10 applies in the event
that the Executive’s employment ends upon a Termination Without Cause or a
Voluntary Termination With Good Reason.  In either of those events but subject
to the provisions of this Agreement, the Executive shall be entitled to receive
the benefits and amounts described in the following subsections (a), (b),
(c) and (d):

 

(a)                                 The Company shall pay or provide the
Standard Termination Benefits as provided in Section 9 except that all
outstanding options, shares of restricted stock and other equity awards, shall
be vested and exercisable as of the Date of Termination and

 

4

--------------------------------------------------------------------------------


 

outstanding options, stock appreciation rights and similar equity awards shall
remain exercisable thereafter until their stated expiration date as if the
Executive’s employment had not terminated.

 

(b)                                 The Company shall pay an amount equal to the
Multiple (defined in Section 11 of this Agreement) times the Executive’s Base
Salary at the rate in effect on the Date of Termination (or, in the case of a
Voluntary Termination for Good Reason, at the rate in effect before a reduction
in Base Salary that constitutes Good Reason for resignation), such amount to be
paid in accordance with Section 10(g).

 

(c)                                  The Company shall pay an amount equal to
the Multiple (defined in Section 11 of this Agreement) times the Executive’s
“target” Annual Bonus under Section 5(b) for the calendar year that includes the
Date of Termination.  If the “target” Annual Bonus for such year has not been
established by the Committee before the Date of Termination, then the amount
payable under this Section 10(c) shall be the Multiple (defined in Section 11 of
this Agreement) times the amount equal to seventy-five percent (75%) of the
Executive’s Base Salary (or, in the case of a Voluntary Termination for Good
Reason, at the rate in effect before a reduction in Base Salary that constitutes
Good Reason for resignation), such amount to be paid in accordance with
Section 10(g).

 

(d)                                 The Company shall pay an amount equal to the
product of (x) the Annual Bonus earned by the Executive for the fiscal year of
the Company ended immediately before the Date of Termination and (y) a fraction,
the numerator of which is the number of days the Executive was employed by the
Company during the fiscal year that includes the Date of Termination and the
denominator of which is 365, such amount to be paid in accordance with
Section 10(g).

 

(e)                                  The Company shall reimburse the Executive
for premiums paid by the Executive for COBRA coverage for the Executive and the
Executive’s eligible dependents.  The Company shall reimburse the Executive for
such premium payments for coverage during the twelve (12) months following the
Date of Termination or until the termination of the right to coverage under
COBRA, whichever occurs first.  Each reimbursement shall be paid within fifteen
(15) days of the Executive’s premium payment or, if later, within fifteen (15)
days after the Executive’s release and waiver of claims becomes effective in
accordance with Section 10(f).

 

(f)                                   No benefits, other than the Standard
Termination Benefits, will be paid or provided to, or on behalf of, the
Executive under this Section 10 unless the Executive has signed and not revoked
a release and waiver of claims in a form reasonably prescribed by the Company
and furnished to the Executive within five (5) days after the Date of
Termination, releasing the Company and its officers, directors and affiliates
from all claims the Executive has or may have against such parties, and such
release and waiver of claims has become binding and irrevocable on or before the
sixtieth (60th) day after the date the Executive’s employment ends upon a
Termination Without Cause or a Voluntary Termination for Good Reason.

 

(g)                                  Subject to the requirements of
Section 10(f) and the provisions of Sections 10(h) and 15(f), the total of the
amounts described in Section 10(b), (c) and (d) (the “Cash Severance”) shall be
payable as described in the applicable provisions of this Section 10(g).

 

5

--------------------------------------------------------------------------------


 

(1)                                 If a Control Change Event and a Control
Change Date have not occurred during the two (2) year period preceding the date
of the Executive’s Separation from Service, then the Cash Severance shall be
payable in accordance with Section 10(g)(1)(i) if the Executive is not a
Specified Employee on the date of Executive’s Separation from Service and in
accordance with Section 10(g)(1)(ii) if the Executive is a Specified Employee on
the date of Executive’s Separation from Service.

 

(i)                                     If this Section 10(g)(1)(i) applies,
then the Cash Severance shall be payable in eighteen (18) equal or nearly equal
monthly installments.  The first installment shall be payable on the sixtieth
(60th) day after the Date of Termination or, if later, on the sixtieth (60th)
day after the Executive’s Separation from Service.  The remaining installments
shall be payable on the first day of the month beginning after the date on which
the first installment is payable and on the first day of each month thereafter
until all of the Cash Severance has been paid.

 

(ii)                                  If this Section 10(g)(1)(ii) applies, then
the Cash Severance shall be payable as follows:

 

(x)                                  The lesser of (1) one-third of the total
Cash Severance and (2) the maximum amount of the Cash Severance that can be
exempt from Section 409A of the Code pursuant to Treasury Regulation
§1.409A-1(b)(9)(iii) (the lesser of (1) and (2) being the “Exempt Amount”) shall
be payable in six (6) equal or nearly equal monthly installments.  The first
installment shall be payable on the sixtieth (60th) day after the Date of
Termination or, if later, on the sixtieth (60th) day after the Executive’s
Separation from Service.

 

(y)                                  Any balance of the Cash Severance, i.e.,
the amount of the Cash Severance that exceeds the Exempt Amount, shall be
payable in twelve (12) equal or nearly equal monthly installments.  The
installments shall be payable on the first day of the seventh (7th) month
beginning after the date of the Executive’s Separation from Service and on the
first day of each month thereafter until all of the Cash Severance has been
paid.

 

(2)                                 If a Control Change Date and a Control
Change Event have occurred during the two (2) year period ending on the date of
the Executive’s Separation from Service or within ninety (90) days after the
Executive’s Termination Without Cause, then the Cash Severance shall be payable
in accordance with Section 10(g)(2)(i) if the Executive is not a Specified
Employee on the date of Executive’s Separation from Service and in accordance
with Section 10(g)(2)(ii) if the Executive is a Specified Employee on the date
of the Executive’s Separation from Service.

 

(i)                                     If this Section 10(g)(2)(i) applies,
then the Cash Severance shall be payable in a single cash payment on the
sixtieth (60th) day after the Date of Termination or, if later, on the sixtieth
(60th) day after the Executive’s Separation from Service.  If additional Cash
Severance is payable because a Control Change Date and Change in Control occurs
within ninety (90) days after the Executive’s Termination Without Cause, such
additional amount shall be paid in a single cash payment on the ninetieth (90th)
day after the Executive’s Separation from Service.

 

6

--------------------------------------------------------------------------------


 

(ii)                                  If this Section 10(g)(2)(ii) applies, then
the Cash Severance shall be payable as follows:

 

(x)                                  The Exempt Amount shall be payable in a
single cash payment on the sixtieth (60th) day after the Date of Termination or,
if later, on the sixtieth (60th) day after the Executive’s Separation from
Service.

 

(y)                                  Any balance of the Cash Severance, i.e.,
the amount of the Cash Severance that exceeds the Exempt Amount, (including any
additional Cash Severance that becomes payable because a Control Change Date and
Change in Control occurs within ninety (90) days after the Executive’s
Termination Without Cause) shall be paid in a single cash payment on the first
day of the seventh (7th) month beginning after the date of the Executive’s
Separation from Service.

 

(h)                                 Notwithstanding any other provision of this
Section 10, each payment of the Cash Severance, other than Cash Severance
payable on account of termination of the Executive’s employment upon a
Termination Without Cause, that is payable under Section 10(g)(1) and that
becomes payable before a Control Change Date occurs shall be subject to
reduction or offset by the amount of any compensation that the Executive earns
for personal services (other than amounts payable by the Company) after the Date
of Termination and during the period in which such Cash Severance is otherwise
payable.  Following a termination of the Executive’s employment upon a Voluntary
Termination for Good Reason the Executive agrees to promptly notify the Company
of any employment or other services that the Executive provides during such
period and the amount of compensation payable to the Executive for those
services so that the Company can give effect to the offset described in this
Section 10(h).

 

11.                               DEFINITIONS.  For the purposes of this
Agreement, the following terms shall have the following definitions:

 

(a)                                 “COBRA” means continued group health plan
coverage under Section 4980B of the Code.

 

(b)                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

(c)                                  “Control Change Date” for purposes of this
Agreement, has the same meaning as such term is defined in the Company’s 2011
Equity Incentive Plan.

 

(d)                                 “Control Change Event” has the same meaning
as such term is defined under Treasury Regulation §1.409A-3(i)(5).

 

(e)                                  “Disability” means that the Executive is
“disabled” within the meaning of Section 409A(a)(2)(C) of the Code.

 

(f)                                   “Multiple” is “one and one-half (1.5)” if
the Executive’s employment ends upon a Termination Without Cause pursuant to a
Notice of Termination given by the Company before the date of a Change in
Control and a Change in Control does not occur within ninety (90) days after the
Date of Termination or if the Executive’s employment ends

 

7

--------------------------------------------------------------------------------


 

upon a Voluntary Termination With Good Reason pursuant to a Notice of
Termination given by the Executive before the date of a Change in Control.  The
Multiple is “two (2.0)” if the Executive’s employment ends upon a Termination
Without Cause on or after the date of a Change in Control or within the ninety
(90) day period preceding the date of a Change in Control or if the Executive’s
employment ends upon a Voluntary Termination With Good Reason on or after the
date of a Change in Control.

 

(g)                                  “Separation from Service” has the same
meaning as such term is defined under Treasury Regulation §1.409A-1(h).

 

(h)                                 “Specified Employee” has the same meaning as
such term is defined under Treasury Regulation §1.409A-1(i).

 

(i)                                     “Termination With Cause” means the
termination of the Executive’s employment by act of the Company’s Board of
Directors on account of (i) the Executive’s failure to perform a material duty
or the Executive’s material breach of an obligation set forth in this Agreement
or a breach of a material and written Company policy other than by reason of
mental or physical illness or injury, (ii) the Executive’s breach of Executive’s
fiduciary duties to the Company, (iii) the Executive’s conduct that is
demonstrably and materially injurious to the Company, monetarily or otherwise;
provided that, in the case of the foregoing clauses (i)-(iii), that following
written notice from the Board describing any such event, such event is not
cured, to the reasonable satisfaction of the Board, within thirty (30) days
after such notice is received by the Executive, or (iv) the Executive’s
conviction of, or plea of guilty or nolo contendre to, a felony or crime
involving moral turpitude or fraud or dishonesty involving assets of the
Company.

 

(j)                                    “Termination Without Cause” means the
termination of the Executive’s employment by act of the Board that does not
constitute a Termination With Cause.  For the avoidance of doubt, termination of
the Executive’s employment on account of death, Disability or Voluntary
Termination is not a Termination Without Cause.

 

(k)                                 “Voluntary Termination” means the
Executive’s voluntary termination of employment hereunder for any reason other
than a Voluntary Termination for Good Reason.  For purposes of this Section 11,
the term Voluntary Termination does not include a voluntary refusal to perform
services on account of a vacation taken in accordance with Section 6(a) hereof,
the Executive’s failure to perform services on account of the Executive’s
illness or injury or the illness or injury of a member of the Executive’s
immediate family, provided such illness is adequately substantiated at the
reasonable request of the Company, or any other absence from service with the
written consent of the Board.

 

(l)                                     Voluntary Termination for “Good Reason”
means the Executive’s termination of employment hereunder on account of (i) the
Company’s material breach of the terms of this Agreement or a direction from the
Board that the Executive act or refrain from acting which in either case would
be unlawful or contrary to a material and written Company policy, (ii) a
material diminution in the Executive’s duties, functions and responsibilities to
the Company and its affiliates without the Executive’s consent or the Company
preventing the Executive from fulfilling or exercising the Executive’s material
duties, functions and

 

8

--------------------------------------------------------------------------------


 

responsibilities to the Company and its affiliates without the Executive’s
consent, (iii) a material reduction in the Executive’s Base Salary or Annual
Bonus opportunity or (iv) a requirement that the Executive relocate the
Executive’s employment more than fifty (50) miles from the location of the
Company’s principal office in Austin, Texas, without the consent of the
Executive.  The Executive’s resignation shall not be deemed a “Voluntary
Termination for Good Reason” unless the Executive gives the Board written notice
(delivered within thirty (30) days after the Executive knows of the event,
action, etc. that the Executive asserts constitutes Good Reason), the event,
action, etc. that the Executive asserts constitutes Good Reason is not cured, to
the reasonable satisfaction of the Executive, within thirty (30) days after such
notice and the Executive resigns effective not later than thirty (30) days after
the expiration of such cure period.

 

12.                               CODE SECTION 280G.  The benefits that the
Executive may be entitled to receive under this Agreement and other benefits
that the Executive is entitled to receive under other plans, agreements and
arrangements (which, together with the benefits provided under this Agreement,
are referred to as “Payments”), may constitute Parachute Payments that are
subject to Sections 280G and 4999 of the Code.  As provided in this Section 12,
the Parachute Payments will be reduced if, and only to the extent that, a
reduction will allow the Executive to receive a greater Net After Tax Amount
than the Executive would receive absent a reduction.

 

The Accounting Firm will first determine the amount of any Parachute Payments
that are payable to the Executive.  The Accounting Firm also will determine the
Net After Tax Amount attributable to the Executive’s total Parachute Payments.

 

The Accounting Firm will next determine the largest amount of Payments that may
be made to the Executive without subjecting the Executive to tax under Section
4999 of the Code (the “Capped Payments”).  Thereafter, the Accounting Firm will
determine the Net After Tax Amount attributable to the Capped Payments.

 

The Executive will receive the total Parachute Payments or the Capped Payments,
whichever provides the Executive with the higher Net After Tax Amount.  If the
Executive will receive the Capped Payments, the total Parachute Payments will be
adjusted by first reducing the amount of any benefits under this Agreement or
any other plan, agreement or arrangement that are not subject to Section 409A of
the Code (with the source of the reduction to be directed by the Participant)
and then by reducing the amount of any benefits under this Agreement or any
other plan, agreement or arrangement that are subject to Section 409A of the
Code (with the source of the reduction to be directed by the Participant).  The
Accounting Firm will notify the Executive and the Company if it determines that
the Parachute Payments must be reduced to the Capped Payments and will send the
Executive and the Company a copy of its detailed calculations supporting that
determination.

 

As a result of the uncertainty in the application of Sections 280G and 4999 of
the Code at the time that the Accounting Firm makes its determinations under
this Section 12, it is possible that amounts will have been paid or distributed
to the Executive that should not have been paid or distributed under this
Section 12 (“Overpayments”), or that additional amounts should be paid or
distributed to the Executive under this Section 12 (“Underpayments”).  If the
Accounting Firm determines, based on either the assertion of a deficiency by the
Internal Revenue Service against the Company or the Executive, which assertion
the Accounting Firm believes has a high

 

9

--------------------------------------------------------------------------------


 

probability of success or controlling precedent or substantial authority, that
an Overpayment has been made, the Executive must repay to the Company, without
interest; provided, however, that no loan will be deemed to have been made and
no amount will be payable by the Executive to the Company unless, and then only
to the extent that, the deemed loan and payment would either reduce the amount
on which the Executive is subject to tax under Section 4999 of the Code or
generate a refund of tax imposed under Section 4999 of the Code.  If the
Accounting Firm determines, based upon controlling precedent or substantial
authority, that an Underpayment has occurred, the Accounting Firm will notify
the Executive and the Company of that determination and the amount of that
Underpayment will be paid to the Executive promptly by the Company.

 

For purposes of this Section 12, the term “Accounting Firm” means the
independent accounting firm engaged by the Company immediately before the Change
in Control.  For purposes of this Section 12, the term “Net After Tax Amount”
means the amount of any Parachute Payments or Capped Payments, as applicable,
net of taxes imposed under Sections 1, 3101(b) and 4999 of the Code and any
State or local income taxes applicable to the Executive on the date of payment. 
The determination of the Net After Tax Amount shall be made using the highest
combined effective rate imposed by the foregoing taxes on income of the same
character as the Parachute Payments or Capped Payments, as applicable, in effect
on the date of payment.  For purposes of this Section 12, the term “Parachute
Payment” means a payment that is described in Section 280G(b)(2) of the Code,
determined in accordance with Section 280G of the Code and the regulations
promulgated or proposed thereunder.

 

13.                               CODE SECTION 409A.  This Agreement and the
amounts payable and other benefits provided under this Agreement are intended to
comply with, or otherwise be exempt from, Section 409A of the Code (“Section
409A”), after giving effect to the exemptions in Treasury Regulation section
1.409A-1(b)(3) through (b)(12).  This Agreement shall be administered,
interpreted and construed in a manner consistent with Section 409A.  If any
provision of this Agreement is found not to comply with, or otherwise not be
exempt from, the provisions of Section 409A, it shall be modified and given
effect, in the sole discretion of the Board and without requiring the
Executive’s consent, in such manner as the Board determines to be necessary or
appropriate to comply with, or to effectuate an exemption from, Section 409A;
provided, however, that in exercising its discretion under this Section 13, the
Board shall modify this Agreement in the least restrictive manner necessary and
without reducing any payment or benefit due under this Agreement.  Each payment
under this Agreement shall be treated as a separate identified payment for
purposes of Section 409A.

 

                                                With respect to any
reimbursement of expenses of, or any provision of in-kind benefits to, the
Executive, as specified under this Agreement, such reimbursement of expenses or
provision of in-kind benefits shall be subject to the following limitations: 
(i) the expenses eligible for reimbursement or the amount of in-kind benefits
provided in one taxable year shall not affect the expenses eligible for
reimbursement or the amount of in-kind benefits provided in any other taxable
year, except for any medical reimbursement arrangement providing for the
reimbursement of expenses referred to in Section 105(b) of the Code; (ii) the
reimbursement of an eligible expense shall be made as specified in this
Agreement and in no event later than the end of the year after the year in which
such expense was incurred and (iii) the right to reimbursement or in-kind
benefit shall not be subject to liquidation or exchange for another benefit.

 

10

--------------------------------------------------------------------------------


 

If a payment obligation under this Agreement arises on account of a Change in
Control or the Executive’s termination of employment and such payment obligation
constitutes “deferred compensation” (as defined under Treasury Regulation
section 1.409A-1(b)(1), after giving effect to the exemptions in Treasury
Regulation section 1.409A-1(b)(3) through (b)(12)), it shall be payable only if
the Change in Control constitutes a Control Change Event or after the
Executive’s Separation from Service; provided, however, that if the Executive is
a Specified Employee, any such payment that is scheduled to be paid within six
months after such Separation from Service shall accrue without interest and
shall be paid on the first day of the seventh month beginning after the date of
the Executive’s Separation from Service or, if earlier, within fifteen days
after the appointment of the personal representative or executor of the
Executive’s estate following the Executive’s death.

 

14.                               TAX WITHHOLDING.  All payments to be made
under this Agreement shall be reduced by applicable income and employment tax
withholdings.

 

15.                               COVENANTS OF THE EXECUTIVE.

 

(a)                                 General Covenants of the Executive.  The
Executive acknowledges that (i) the principal business of the Company is
acquiring, owning, renovating and developing premium-branded select-service
hotels in the upscale and upper midscale segments of the US lodging industry
(such business, and any and all other businesses that after the date hereof, and
from time to time during the Term, become material with respect to the Company’s
then-overall business, herein being collectively referred to as the “Business”),
(ii) the Company knows of a limited number of persons who have developed the
Business; (iii) the Business is, in part, national in scope; (iv) the
Executive’s work for the Company and its subsidiaries has given and will
continue to give the Executive access to the confidential affairs, proprietary
information and trade secrets of the Company; (v) the covenants and agreements
of the Executive contained in this Section 15 are essential to the business and
goodwill of the Company; and (vi) the Company would not have entered into this
Agreement but for the covenants and agreements set forth in this Section 15.

 

(b)                                 Covenants Against Competition.  The covenant
against competition herein described shall apply during the Executive’s
employment with the Company and its subsidiaries and, if a Control Change Date
has not occurred, following a termination of the Executive’s employment with the
Company and its subsidiaries for any reason until the earlier of the first
anniversary of such termination or a Control Change Date (the “Restriction
Period”).  During the Restriction Period the Executive shall not, directly or
indirectly, own, manage, control or participate in the ownership, management, or
control of, or be employed or engaged by or otherwise affiliated or associated
with, in an executive, senior management, strategic or professional capacity,
whether as an employee, employer, consultant, agent, principal, partner,
stockholder, corporate officer, director or in any other individual or
representative capacity, that is similar to an engagement in an executive,
senior management, strategic or professional capacity although otherwise named
in any business or venture engaged in the Business and that owns at least
twenty-five (25) hotels, at least one of which is located within twenty-five
(25) miles of any hotel acquired, owned, managed, developed or re-developed by
the Company and its subsidiary, or within twenty-five (25) miles of any hotel
the Company is pursuing to acquire,

 

11

--------------------------------------------------------------------------------


 

own, manage, develop or re-develop so long as the pursuit of such began prior
to, and remained ongoing at the time of the termination of the Executive’s
employment; provided, however, that, notwithstanding the foregoing, (i) the
Executive may own or participate in the ownership of any entity which the
Executive owned or managed or participated in the ownership or management of
prior to the Effective Date, which ownership, management or participation has
been disclosed to the Company; and (ii) the Executive may invest in securities
of any entity, solely for investment purposes and without participating in the
business thereof, if (A) such securities are traded on any national securities
exchange or the National Association of Securities Dealers, Inc. Automated
Quotation System or equivalent non-U.S. securities exchange, (B) the Executive
is not a controlling person of, or a member of a group which controls, such
entity and (C) the Executive does not, directly or indirectly, own one percent
(1%) or more of any class of securities of such entity.  Notwithstanding the
foregoing, this Section 15(b) shall not apply after the Executive’s Termination
Without Cause or Voluntary Termination for Good Reason.

 

(c)                                  Confidentiality.  During and after the
Executive’s employment with the Company and its affiliates, except in connection
with the business and affairs of the Company and its affiliates: the Executive
shall keep secret and retain in strictest confidence, and shall not use for the
Executive’s benefit or the benefit of others, all confidential matters relating
to the Business and the business of any of its affiliates and to the Company and
any of its affiliates, learned by the Executive heretofore or hereafter directly
or indirectly from the Company of any of its subsidiaries (or any predecessor of
either) (the “Confidential Company Information”), including, without limitation,
information with respect to the Business and any aspect thereof, profit or loss
figures, and the Company’s or its affiliates’ (or any of their predecessors)
properties, and shall not disclose such Confidential Company Information to
anyone outside of the Company except with the Company’s express written consent
and except for Confidential Company Information which (i) at the time of receipt
or thereafter becomes publicly known through no wrongful act of the Executive;
(ii) is clearly obtainable in the public domain; (iii) was not acquired by the
Executive in connection with the Executive’s employment or affiliation with the
Company; (iv) was not acquired by the Executive from the Company or its
representatives or from a third-party who has an agreement with the Company not
to disclose such information; (v) was legally in the possession of or developed
by the Executive prior to February 14, 2011; or (vi) is required to be disclosed
by rule of law or by order of a court or governmental body or agency.

 

(d)                                 Nonsolicitation.  During the Restriction
Period, the Executive shall not, without the Company’s prior-written consent,
directly or indirectly, (i) knowingly solicit or knowingly encourage to leave
the employment or other service of the Company or any of its affiliates, any
employee employed by the Company on the Date of Termination or knowingly hire
(on behalf of the Executive or any other person or entity) any employee employed
by the Company on the Date of Termination who has left the employment or other
service of the Company or any of its affiliates (or any predecessor of either)
within one (1) year of the termination of such employee’s or independent
contractor’s employment or other service with the Company and its affiliates; or
(ii) whether for the Executive’s own account or for the account of any other
person, firm, corporation or other business organization, intentionally
interfere with the Company’s or any of its affiliates, relationship with, or
endeavor to entice away from the Company or any of its affiliates, any person
who during the Executive’s employment with the Company is or was a customer or
client of the Company or any of its affiliates (or any

 

12

--------------------------------------------------------------------------------


 

predecessor of either).  Notwithstanding the above, nothing shall prevent the
Executive from soliciting loans, investment capital, or the provision of
management services from third parties engaged in the Business if the activities
of the Executive facilitated thereby do not otherwise adversely interfere with
the operations of the Business.

 

(e)                                  Company Property.  During and after the
Executive’s employment with the Company and its affiliates, all memoranda,
notes, lists, records, property and any other tangible product and documents
(and all copies thereof) made, produced or compiled by the Executive or made
available to the Executive during the Term concerning the Business of the
Company and its affiliates shall be the Company’s property and shall be
delivered to the Company at any time on request.  Notwithstanding the above, the
Executive’s contacts and contact data base shall not be the Company’s property. 
Notwithstanding the above, software, methods and material developed by the
Executive prior to the Term of the Agreement shall not be the Company’s
property.

 

(f)                                   Nondisparagement.  The Executive agrees
that during and after the Executive’s employment with the Company and its
affiliates the Executive will not make any negative comments or otherwise
disparage the Company or its officers, the Board or individual directors,
employees, shareholders or agents.  Similarly, the Company agrees that during
and after the Term, Company officers, executives, members of the Board and
members of management shall not make any negative comments or otherwise
disparage the Executive.  The preceding sentences shall not be violated by (i)
truthful statements in response to legal process, required governmental
testimony or filings, or administrative or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings) or (ii)
communications by the Executive to the Board or an officer of the Company or by
the Board, members of the Board, Company officers, executives, or members of
management that are made in the good faith performance of their duties.

 

(g)                                  Rights and Remedies upon Breach.  The
Executive acknowledges and agrees that any breach by the Executive of any of the
provisions of this section 15 (the “Covenants”) would result in irreparable
injury and damage for which money damages, would not provide an adequate
remedy.  Therefore, if the Executive breaches, or threatens to commit a breach
of, any of the Covenants, the Company and its affiliates shall have the right
and remedy to have the Covenants specifically enforced (without posting bond and
without the need to prove damages) by any court having equity jurisdiction,
including, without limitation, the right to an entry against the Executive of
restraining orders and injunctions (preliminary, mandatory, temporary and
permanent) against violations, threatened or actual, and whether or not then
continuing, of such covenants.  This right and remedy shall be in addition to,
and not in lieu of, any other rights and remedies available to the Company and
its affiliates under law or in equity (including, without limitation, the
recovery of damages).  The existence of any claim or cause of action by the
Executive, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement of the Covenants.  The Company has the
right to cease making the payments of any Cash Severance installments that
remains payable under Section 10(g)(1) or other benefits to the Executive in the
event of a material breach of any of the Covenants that, if capable of cure and
not willful, is not cured within thirty (30) days after receipt of notice
thereof from the Company.

 

13

--------------------------------------------------------------------------------


 

(h)                                 Severability.  The Executive acknowledges
and agrees that the Executive has had an opportunity to seek advice of counsel
in connection with this Agreement; and that the Covenants are reasonable in
geographical and temporal scope and in all other respects.  If it is determined
that any of the provisions of this Agreement, including, without limitation, any
of the Covenants, or any part thereof, is invalid or unenforceable, the
remainder of the provisions of this Agreement shall not thereby be affected and
shall be given full affect, without regard to the invalid portions.

 

(i)                                     Duration and Scope of Covenants.  If any
court or other decision maker of competent jurisdiction determines that any of
the Covenants, including, without or any part thereof are unenforceable because
of the duration or geographical scope of such provision, then, after such
determination has become final and unappealable, the duration or scope of such
provision, as the case may be, shall be reduced so that such provision becomes
enforceable and, in its reduced form, such provision shall then be enforceable
and shall be enforced.

 

(j)                                    Enforceability of Restrictive Covenants;
Jurisdictions.  The Company and the Executive intend to and hereby consent to
jurisdiction to enforce the Covenants upon the courts of any jurisdiction within
the geographical scope of the Covenants.  If the courts of any one or more of
such jurisdictions hold the Covenants wholly unenforceable by reason of breadth
of scope or otherwise it is the intention of the Company and the Executive that
such determination not bar or in any way affect the Company’s right, or the
right of any of its affiliates, to the relief provided above in the courts of
any other jurisdiction within the geographical scope of such Covenants, as to
breaches of such Covenants in such other respective jurisdictions, such
Covenants as they relate to each jurisdiction’s being, for this purpose,
severable, diverse and independent covenants, subject, where appropriate, to the
doctrine of res judicata.

 

16.                               NOTICES.  All notices or deliveries authorized
or required pursuant to this Agreement shall be deemed to have been given when
in writing and personally delivered or three (3) days following the date when
deposited in the U.S. mail, certified, return receipt requested, postage
prepaid, addressed to the parties at the following addresses or to such other
addresses as either may designate in writing to the other party:

 

To the Company:

Summit Hotel Properties, Inc.

 

Attn: Corporate Secretary

 

12600 Hill Country Boulevard

 

Suite R-100

 

Austin, Texas 78738

 

 

To the Executive:

Craig J. Aniszewski

 

[Address]

 

17.                               ENTIRE AGREEMENT.  This Agreement contains the
entire understanding between the parties hereto with respect to the subject
matter hereof and shall not be modified in any manner except by instrument in
writing signed, by or on behalf of, the parties

 

14

--------------------------------------------------------------------------------


 

hereto.  This Agreement shall be binding upon and inure to the benefit of the
heirs, successors and assigns of the parties hereto.

 

18.                               ARBITRATION.  Any claim or controversy arising
out of, or relating to, this Agreement or its breach or the Executive’s
employment with the Company, other than a claim or controversy arising under
Section 15, shall be settled by arbitration in Austin, Texas in accordance with
the governing Employment Arbitration Rules and Mediation Procedures of the
American Arbitration Association.  Judgment upon the award rendered may be
entered in any court of competent jurisdiction.  In the event one of the parties
hereto requests an arbitration proceeding under this Agreement, such proceeding
shall commence within 30 days from the date of such request.  The prevailing
party shall be entitled to reasonable attorney’s fees and costs.

 

19.                               APPLICABLE LAW.  This Agreement shall be
governed and construed in accordance with the laws of the State of Texas.

 

20.                               NO SETOFF.  The Company’s obligation to make
the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by a setoff, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against the Executive or others.  In no event shall the Executive be obligated
to seek other employment or take other action by way of mitigation of the
amounts payable to the Executive under the provisions of this Agreement.  The
provisions of this Section 20 do not affect or detract from the Company’s rights
under Section 10(h), Section 15 or Section 22.

 

21.                               ASSIGNMENT.  The Executive acknowledges that
the Executive’s services are unique and personal.  Accordingly, the Executive
may not assign the Executive’s rights or delegate the Executive’s duties or
obligations under this Agreement.  The Executive’s rights and obligations under
this Agreement shall insure to the benefit of and shall be binding upon the
Executive’s successors and assigns.

 

22.                               RECOUPMENT.     The Executive acknowledges and
agrees that any incentive compensation, whether payable in cash or equity (but
excluding amounts that vest or become payable solely on account of continued
employment or service) that is payable under this Agreement or under any other
agreement or any plan or arrangement is subject to recoupment or repayment if
such action is required under applicable law or the terms of any Company
recoupment or “clawback” policy as in effect on the date that such compensation
or benefit was paid.

 

23.                               HEADINGS.  Headings in this Agreement are for
convenience only and shall not be used to interpret or construe its provisions.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the 28th day
of May, 2014.

 

 

SUMMIT HOTEL PROPERTIES, INC.

 

 

 

 

 

By:

/s/ Christopher Eng

 

 

Title: Secretary

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Craig J. Aniszewski

 

CRAIG J. ANISZEWSKI

 

16

--------------------------------------------------------------------------------